UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-2500



RODNEY VICTOR HARRIS,

                                             Plaintiff - Appellant,

          versus


ANGI NICOLE MORRIS, Attorney At Law; GILMER,
SADLER, INGRAM, SUTHERLAND & HUTTON, L.L.P.,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-03-560-7)


Submitted:   April 23, 2004                 Decided:   May 11, 2004


Before WIDENER, WILKINSON, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rodney Victor Harris, Appellant Pro Se. Jim Harold Guynn, Jr.,
GUYNN, MEMMER & DILLON, P.C., Roanoke, Virginia; Phillip Verne
Anderson, Kevin Osborne Barnard, FRITH, ANDERSON & PEAKE, Roanoke,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Rodney Victor Harris appeals the district court’s order

dismissing his complaint alleging claims under 42 U.S.C. § 1983

(2000) and state law.     We have reviewed the record and find that

this appeal is frivolous.      Accordingly, we deny Harris’s motions

for   a   stay,   to   supplement    the     record   with   circuit   court

transcripts, and for a continuance, and we dismiss the appeal on

the reasoning of the district court.         See Harris v. Morris, No. CA-

03-560-7 (W.D. Va. Nov. 14, 2003).          We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                                 DISMISSED




                                    - 2 -